Citation Nr: 1450576	
Decision Date: 11/14/14    Archive Date: 11/26/14

DOCKET NO.  12-11 282	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUE

1.  Entitlement to service connection for neurologic involvement in the right lower extremity as secondary to service-connected lumbar spine disability. 

2.  Entitlement to service connection for neurologic involvement in the left lower extremity as secondary to service-connected lumbar spine disability. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran 



ATTORNEY FOR THE BOARD

J. Murray, Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Navy from October 1974 to October 1994. 

These matters come on appeal before the Board of Veterans' Appeals (Board) from a July 2011 rating decision by the Department of Veterans Affairs, Regional Office located in Des Moines, Iowa (RO), in which the benefits sought on appeal were denied.  

In November 2013, the Veteran testified before the undersigned during a Board hearing held via videoconference capabilities.  A copy of the hearing transcript has been associated with the claims folder.  The Board hearing was sufficient to fulfill his right to a hearing under 38 C.F.R. § 20.700(a) (2014).  At the time of the Board hearing, the Veteran submitted additional evidence with a waiver of initial RO consideration of such evidence.

The Veteran's Virtual VA paperless claims file was also reviewed and considered in preparing this decision, in addition to the paper claims file.


FINDINGS OF FACT

1.  The competent evidence of record demonstrates that the Veteran has radiculopathy in the right lower extremity secondary to service-connected lumbar disability. 

2.  The competent evidence of record demonstrates that the Veteran has radiculopathy in the left lower extremity secondary to service-connected lumbar disability. 


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for neurologic involvement in the right lower extremity, identified as radiculopathy, have been met.  38 U.S.C.A. §§ 1110, 1154(a), 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2014). 

2.  The criteria for entitlement to service connection for neurologic involvement in the left lower extremity, identified as radiculopathy, have been met.  38 U.S.C.A. §§ 1110, 1154(a), 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2014). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board grants service connection for radiculopathy of the lower extremities.  As this represents a complete grant of the benefit sought on appeal, no discussion of VA's duty to notify and assist is necessary regarding these issues.

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  This means that the facts establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). 

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table). 

Service connection may be granted for disability which is proximately due to or the result of service-connected disability.  38 C.F.R. § 3.310(a).  Additional disability resulting from the aggravation of a nonservice-connected disability by a service-connected disability is also compensable under 38 C.F.R. § 3.310(a).  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

The Veteran contends that he has pain and numbness of the lower extremities that is causally and etiologically related to his lumbar spine disability.  Service connection for lumbar spine disability has been established.  In addition, throughout the entire period under appeal, the medical evidence of record shows treatment for radiculopathy of the lower extremities secondary to the Veteran's lumbar spine disability.  See VA treatment records dated from 2010 to 2013, as well as 2011 private treatment records.  While the 2011 VA examination report shows the Veteran received a normal neurologic evaluation, and the Veteran's October 2010 private electromyography and nerve conduction study revealed normal findings, in light of the numerous clinical findings of radiculopathy in the record, these medical findings appear to speak more to the severity of the Veteran's symptomology and not the absence of disability during the period under appeal.  See McCain v. Nicholson, 21 Vet. App. 319 (2007).  Also, subsequent VA treatment records continue to reflect current treatment and diagnosis of lumbar radiculopathy in both lower extremities.

The Board acknowledges that the medical evidence of record also demonstrates that the Veteran has been assessed with peripheral neuropathy in both lower extremities.  See the report of a January 2011 VA examination as well as VA treatment records.  The Board notes that when it is not possible to separate the effects of the service-connected disability from a nonservice-connected disability, such signs and symptoms shall be attributed to the service-connected disability.  See 38 C.F.R. § 3.102 (2005); Mittleider v. West, 11 Vet. App. 181 (1998) citing Mitchem v. Brown, 9 Vet. App. 136, 140 (1996) (the Board is precluded from differentiating between symptomatology attributed to a nonservice-connected disability and a service-connected disability in the absence of medical evidence which does so.)  While the January 2011 VA examiner concluded that the Veteran's subjective complaints were likely associated with peripheral neuropathy which was not caused by his service-connected lumbar spine disability, the VA examiner failed to discuss the previous diagnosis of lumbar radiculopathy shown in the VA treatment records.  Also, subsequent VA treatment records continue to reflect current treatment and diagnosis of lumbar radiculopathy in both lower extremities.  

In consideration of the foregoing, and resolving reasonable doubt in favor of the Veteran, the Board finds that the criteria for service connection on a secondary basis under 38 C.F.R. § 3.310 for right and left lumbar radiculopathy have met.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 


ORDER

Entitlement to service connection for neurologic involvement in the right lower extremity, identified as lumbar radiculopathy, is granted. 

Entitlement to service connection for neurologic involvement in the left lower extremity, identified as lumbar radiculopathy, is granted. 



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


